United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2887
                                   ___________

Larry D. Bittick,                       *
                                        *
           Appellant,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Ireene Mooney; Kathy Grossman;          *
Sharon Kay Bittick; Beverle Scott,      *         [UNPUBLISHED]
                                        *
           Appellees.                   *
                                   ___________

                          Submitted: December 30, 2002

                               Filed: January 9, 2003
                                    ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Missouri inmate Larry D. Bittick appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 lawsuit. Mr. Bittick alleged defendants conspired to wrongfully
collect child support from his military pension in excess of what was provided for in
his divorce decree. Having carefully reviewed the record, we conclude that dismissal


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
of Mr. Bittick’s complaint was proper because post-deprivation remedies are
available to remedy defendants’ alleged collection of more monies than authorized
by Mr. Bittick’s divorce decree, and Mr. Bittick has not demonstrated that state-law
remedies are inadequate. See Hudson v. Palmer, 468 U.S. 517, 533 (1984)
(unauthorized intentional deprivations of property by state employee does not
constitute violation of procedural due process if meaningful post-deprivation remedy
is available); Doherty v. City of Chicago, 75 F.3d 318, 323 (7th Cir. 1996) (holding
in licensing and zoning case that where state law remedies exist, plaintiffs must either
avail themselves of remedy guaranteed by state law or demonstrate that available
remedies are inadequate); Mo. Rev. Stat. § 454.505(3) (2000) (party may contest
child-support withholding by requesting hearing within 30 days after notice of
withholding was mailed); Mo. Rev. Stat. § 454.475 (2000) (administrative hearing
procedures for child-support enforcement). We also agree with the district court that
Mr. Bittick did not sufficiently allege a conspiracy between defendant Sharon Bittick
(Mr. Bittick’s ex-wife) and a state actor.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-